DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 7-9, & 18-19 are pending for examination.
	The case is still not in condition for allowance since after update search was made, a new prior art is discovered as fully discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2021/0089865) in view of Yeong et al (US 2021/0202511).
	Wang et al (Figs. 4 & 6) teachings has been fully discussed in last office action (dated 4/11/22) to teach everything in previous claims 1-5 & 18-19 except now for the newly added features or usage of “a non-volatile tunable capacitor” implemented as a “metal-ferroelectric-metal capacitor” structure as now inserted into claims 1 & 18, which is not disclosed by Wang et al previously.
	However, this knowledge is also considered as conventional or well-known features as well in view of newly discovered teachings of Yeong et al (Fig. 1), wherein its Fig. 1 shows two “ferroelectric capacitor” structures 126 (left side) and 122A (right side). Para [0028] stated that the left capacitor (126) is fixed value (non-tunable) but the right capacitor (122) has tunable values. This tuning is carried out by dividing the bottom electrode 121 of right capacitor structure (122a) into two electrical paths, with the right/upper electrical path coupled to a conductive plug 137 for special use of “tuning” or “adjusting” its capacitance value, etc. (see [0028] for detail). Additionally, capacitor 122A structure is formed from 3 conventional components (bottom/metal electrode 121, middle/ferroelectric material 123, and top/metal electrode 125), Thus, a tunable capacitor 122A comprises of metal-ferroelectric-metal structure (or M-F-M) is realized as claimed. See Figure below.
	Thus, it would have been obvious to a skilled person at the time of invention to utilize such tunable capacitor structure made up of these similar layers (as suggested by Yeong) into the similar tunable capacitor of Wang et al without complexity and/or hindsight constructions. Additionally, it is still well-known fact that any ferroelectric capacitor structure must have two conductive/metal electrodes with a ferroelectric layer sandwiched in between, and that Yeong device has further at least suggested these type of capacitors could be efficiently used as tunable device in Wang device as well.
[AltContent: arrow][AltContent: textbox (Tunable electrode 137 for 
The M-F-M tunable capacitor
122A)]
    PNG
    media_image1.png
    567
    643
    media_image1.png
    Greyscale


3.	Claims 7-9 are now in allowable form as amended for all other detail features not seen in prior arts at this time..

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827